—Order and judgment (one paper), Supreme Court, New York County (Ira Gammerman, J.), entered on January 10, 1994, which, inter alia, appointed Sophia Sembos, Esq. as guardian of the person and property of Marian S., unanimously affirmed, without costs.
The record reveals that the adult children of respondent Marian S. were properly served with notice of the Mental Hygiene Law § 81.11 hearing but failed to appear, without providing an explanation for such default. Accordingly, there is no support for their assertion that they were denied the opportunity to present evidence. We also note that Marian S.’s interests were adequately represented by a court-appointed attorney. Concur—Sullivan, J. P., Ellerin, Ross and Asch, JJ.